DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
GB 1600982.1

Information Disclosure Statement
The information disclosure statement filed July 19, 2018, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
WO 2008/066130 has been cited; however, a copy of the WO 2008/066130 document has not been provided in the application file. Instead Applicant has submitted a copy of WO 2009/066130; however, WO 2009/066130 has not been cited.
GB Search Report for GB 1600982.0 has been cited; however, a copy of the GB Search Report for GB 1600982.0 document has not been provided in the application file. Instead Applicant has submitted a copy of GB Search Report for GB 1600982.1; however, GB Search Report for GB 1600982.1 has not been cited.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a keyed aperture” (claim 13) and “a lock” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
A Cross-Reference to Related Applications section is missing in which it is stated that the application is a 371 of PCT/GB2017/050114, filed January 19, 2017, and foreign priority to GB 1600982.1, filed January 19, 2016.
Appropriate correction is required.

Claim Objections
Claims 2-20 are objected to because of the following informalities:  
	In regards to claim 2, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 3, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 3, the term “the end” should be changed to “an end”.
	In regards to claim 4, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 5, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 6, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 6, the term “a plunger” should be changed to “the plunger”.	In regards to claim 7, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 8, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 8, the term “it” should be changed to “the lug”.	In regards to claim 9, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 10, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 11, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 11, the term “linear motion” should be changed to “the linear motion”.

	In regards to claim 16, the term “An apparatus” should be changed to “The apparatus”.	In regards to claim 16, the term “the end” should be changed to “an end”.
	In regards to claim 17, the term “An apparatus” should be changed to “The apparatus”.
	In regards to claim 18, the term “An apparatus” should be changed to “The apparatus”.
	In regards to claim 19, the term “An apparatus” should be changed to “The apparatus”.
	In regards to claim 20, the term “An apparatus” should be changed to “The apparatus”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In regards to claim 12, the claim recites the limitation "the rotational force" in two recitations.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 is rejected by virtue of being dependent upon claim 12.
	In regards to claim 13, the claim recites that “rotation of the plunger is restricted”. Claim 13 depends upon claim 12. Claim 12 recites that “the plunger of the syringe is configured to rotate”. It is unclear how the plunger can be both “configured to rotate” (claim 12) and “restricted” from rotation (claim 13).
	In regards to claim 15, the claim recites the limitation "the inward stroke".  There is insufficient antecedent basis for this limitation in the claim.
	In regards to claim 15, the claim recites the limitation "the plunger".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgia et al (US 5,201,720).
In regards to claim 1, Borgia et al teaches an apparatus (Figures 1-14) for use with a syringe for providing a safety syringe, the safety syringe comprising a plunger configured during an inward stroke to expel a substance from a hypodermic needle attached at an open end of a barrel of the syringe, the apparatus comprising: 
a biasing member (coiled spring [19]) configured to bias a sheath towards a closed position at least partially covering the hypodermic needle (Figure 14)
wherein the biasing member is configured to be released at a point on the inward stroke of the plunger to urge the sheath towards the closed position (column 3, lines 60-65)
	In regards to claim 2, Borgia et al teaches wherein the biasing member is released as a result of a force applied by a user during the inward stroke of the plunger (column 3, lines 60-65).  
	In regards to claim 3, Borgia et al teaches wherein the point on the inward stroke of the plunger is the end of the inward stroke of the plunger (Figure 11).  
	In regards to claim 4, Borgia et al teaches wherein the plunger is coupled to the sheath during the inward stroke (between Figure 10 and Figure 11) and is configured to decouple from the sheath to release the biasing member (Figure 11).  
	In regards to claim 5, Borgia et al teaches a sheath retainer (hinged flanges [12e] and recesses [14a]) for retaining the sheath in an open position, holding the sheath against the biasing member in a loaded state (Figure 10).  
	In regards to claim 6, Borgia et al teaches wherein the sheath retainer comprises a lug [12e] on a plunger of the syringe, the lug being configured to engage a corresponding recess [14a] on the sheath (Figure 10).  

	  In regards to claim 8, Borgia et al teaches wherein the recess comprises a deflecting surface for deflecting the lug such that it disengages from the recess (Figure 9 to Figure 12).
	In regards to claim 14, Borgia et al teaches a lock (hinged flanges [12f] and recesses [14a]) configured to retain the sheath in the closed position.  
	In regards to claim 15, Borgia et al teaches a kit of parts (Figures 1-14) comprising: 
a sheath (shield [14])
a biasing member [19]
wherein, when fitted to a syringe, the biasing member is configured to bias a sheath towards a closed position at least partially covering a hypodermic needle of the syringe (Figure 14), and wherein the biasing member is configured to be released at a point on the inward stroke of the plunger to urge the sheath towards the closed position (column 3, lines 60-65)
	In regards to claim 16, Borgia et al teaches wherein the point on the inward stroke of the plunger is the end of the inward stroke of the plunger (Figure 11).  
	In regards to claim 17, Borgia et al teaches wherein the plunger is coupled to the sheath during the inward stroke (between Figure 10 and Figure 11) and is configured to decouple from the sheath to release the biasing member (Figure 11).  
	In regards to claim 18, Borgia et al teaches wherein the plunger is coupled to the sheath during the inward stroke (between Figure 10 and Figure 11) and is configured to decouple from the sheath to release the biasing member (Figure 11).  

	In regards to claim 20, Borgia et al teaches a sheath retainer [12e][14a] for retaining the sheath in an open position, holding the sheath against the biasing member in a loaded state (Figure 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Borgia et al, as applied to claims 1 and 4 above.
	In regards to claim 9, Borgia et al does not teach wherein the biasing member provides a rotational force, as Borgia et al teaches wherein the biasing member provides a linear force for the sheath to slide forward (column 3, lines 60-65). Applicant teaches that the end result of the rotational force of the biasing member is to cause linear motion of the sheath (claim 10). Thus, Applicant and Borgia et al teach obvious alternatives arriving at the same end result of causing linear motion of the sheath. Thus, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing member, of the apparatus of Borgia et al, to provide a rotational force, as an obvious matter of design choice, as either the biasing member providing a linear force, as taught by Borgia et al, or the biasing 
	In regards to claim 10, in the modified apparatus of Borgia et al, Borgia et al does not teach a mechanism for translating the rotational force of the biasing member into linear motion of the sheath, as Borgia et al teaches wherein the biasing member provides a linear force for the sheath to slide forward (column 3, lines 60-65). Applicant teaches that the end result of the rotational force of the biasing member is to cause linear motion of the sheath (claim 10). Thus, Applicant and Borgia et al teach obvious alternatives arriving at the same end result of causing linear motion of the sheath. Thus, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus, of Borgia et al, with a mechanism for translating the rotational force of the biasing member into linear motion of the sheath, as an obvious matter of design choice, as either the biasing member providing a linear force to the sheath, as taught by Borgia et al, or the biasing member providing a rotational force that is translated into linear motion of the sheath, as claimed, arrive at the same end result of causing linear motion of the sheath.
	In regards to claim 11, in the modified apparatus of Borgia et al, Borgia et al does not teach wherein the mechanism comprises a threaded portion coupled to the sheath for translating the rotational force of the biasing member into linear motion of the sheath, as Borgia et al teaches wherein the biasing member provides a linear force for the sheath to slide forward (column 3, lines 60-65). Applicant teaches that the end result of the rotational force of the biasing member is to cause linear motion of the sheath (claim 10). Thus, Applicant and Borgia et al teach obvious alternatives arriving at the same end result of causing linear motion of the sheath. Thus, it would have been an obvious to a person of ordinary skill in the art before the 
	In regards to claim 12, Borgia et al does not teach wherein the mechanism comprises a threaded portion coupled to the sheath for translating the rotational force of the biasing member into linear motion of the sheath, and wherein the plunger of the syringe is configured to rotate under the rotational force and to engage the threaded portion after decoupling of the plunger from the sheath, as Borgia et al teaches wherein the biasing member provides a linear force for the sheath to slide forward (column 3, lines 60-65). Applicant teaches that the end result of the rotational force of the biasing member is to cause linear motion of the sheath (claim 10). Thus, Applicant and Borgia et al teach obvious alternatives arriving at the same end result of causing linear motion of the sheath. Thus, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus, of Borgia et al, with the mechanism comprising a threaded portion coupled to the sheath for translating the rotational force of the biasing member into linear motion of the sheath, and wherein the plunger of the syringe is configured to rotate under the rotational force and to engage the threaded portion after decoupling of the plunger from the sheath, as an obvious matter of design choice, as either the biasing member providing a linear force to the sheath, as taught by Borgia et al, or the biasing member providing a rotational force that is translated into linear 
	In regards to claim 13, in the modified apparatus of Borgia et al, Borgia et al teaches wherein the plunger is coupled to the sheath by engagement with a keyed aperture (threaded recess in disc [17c]) at an opening of a barrel of the syringe such that rotation of the plunger is restricted (Figure 7 to Figure 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783